Citation Nr: 0805040	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-13 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son.




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran had active service from January 1949 to June 
1952.  He died in October 2003.  The appellant claims 
entitlement to DIC as the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

A September 2007 Joint Motion for Partial Remand directs the 
Board to "provide an adequate statement of reasons and 
bases" and to address VA's failure to obtain a VA medical 
opinion in accordance with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
The Joint Motion suggests that a VA examination and/or 
opinion is required by law in this case.

In October 2007, the U.S. Court of Appeals for Veterans 
Claims (the Court) granted the Joint Motion in October 2007 
and, accordingly, the issue of entitlement to DIC has been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran died in October 2003.

2  The appellant filed a DIC claim, not a claim for 
disability compensation, and VA has no duty to obtain a 
medical opinion to help substantiate her DIC claim.  Such 
opinion is not needed.

3.  The veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination.


CONCLUSION OF LAW

The criteria for DIC under provisions of 38 U.S.C.A. § 1151 
are not met.  38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

In the present case, the appellant's claim of entitlement to 
DIC pursuant to 38 U.S.C.A. § 1151 was received in March 
2004.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate it.  Moreover, a 
letter dated in May 2004 instructed appellant regarding the 
evidence necessary to substantiate the claims.  The appellant 
was apprised of the information and evidence necessary to 
substantiate both claims.  She was told how VA would assist 
her in obtaining evidence supportive of her claims, and which 
evidence VA was responsible for obtaining.  The letter also 
indicated what evidence had been received.  Subsequent 
process was provided.

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.

In addition, pertinent VA and private treatment records have 
been obtained, and opinions have been obtained from a VA 
physician.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.

The appellant and her attorney contend that VA's duty to 
assist obligations under VCAA extend to providing a VA 
medical opinion.  The Board disagrees.  In DeLaRosa v. Peake, 
No. 2007-7108 (Jan. 31, 2008), the Federal Circuit found that 
there was no duty to provide a VA opinion in a DIC claim 
under either 38 U.S.C.A. § 5103A(d) or § 5103A(a).  Under 
38 U.S.C.A. § 5103A(a)(1), there is a general requirement in 
all cases for the VA to "make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit.  In contrast, under 38 U.S.C.A. 
§ 5103A(d), VA's duty, including the duty to obtain a medial 
examination and opinion, extends only to those claims for 
disability compensation.  This provision is explicitly 
limited to claims for disability compensation, which is 
defined as a monthly payment made by VA to a veteran.  The 
Court held that 38 U.S.C.A. § 5103A(a) does not always 
require the Secretary to assist the claimant in obtaining a 
medical opinion or examination.  Under § 5103A(a), the 
Seceretary only needs to make reasonable efforts to assist a 
claimant when such opinion is necessary to substantiate the 
claimants claim for a benefit.  Based upon the facts in the 
case, as explained below, such opinion is not necessary.  
Accordingly, the Board finds that VA has no duty under the 
VCAA to obtain a VA opinion as the current claim is for death 
benefits on behalf of the veteran's spouse.

Therefore, the Board is satisfied that the duty to assist 
requirements of the VCAA and the implementing regulations 
have been satisfied with respect to the issue on appeal.

Factual Background

Review of the record discloses that the veteran was 
hospitalized at the Temple VA Medical Center in July 2003. 
The hospital summary indicates that he was transferred from a 
private hospital.  Primary diagnoses were acute myocardial 
infarction, chronic renal failure, uncontrolled hypertension, 
hypertensive nephrosclerosis, respiratory failure, laryngeal 
spasm, and anemia.  During his hospitalization the veteran's 
renal function deteriorated and he was transferred to the 
Dallas VAMC for further management and possible hemodialysis.

The veteran was admitted to the Dallas VAMC in July 2003.  He 
was placed on dialysis.  On discharge from the Dallas VAMC in 
September 2003, he was placed in a nursing home and was 
scheduled for dialysis at a private hospital.

In October 2003 the veteran was admitted acutely to the 
Temple VAMC after having fever and confusion.  He was 
confused and not responsive to questioning.  He had a white 
blood cell count in the 18,000 range with a granulocytosis.  
The veteran was transferred to the nephrology service at the 
private hospital.  At that time, his condition was noted to 
be grave, with an extremely poor prognosis.

On admission to Scott and White Hospital, the veteran was 
noted to have multiple medical problems, including end-stage 
renal disease secondary to hypertensive nephrosclerosis.  The 
admitting physician noted a history of hypertension, 
congestive heart failure, ischemic heart disease status post 
myocardial infarction, thoracic aortic aneurysm, pulmonary 
hypertension, chronic obstructive pulmonary disease, peptic 
ulcer disease, cerebrovascular accidents, and chronic anemia.  
He also noted that the veteran's course at the Dallas VAMC 
was complicated by pulseless electrical activity arrest, 
hyper-induced thrombocytopenia, enterococcus bacteremia, and 
antibiotic associated colitis, as well as pneumonia.

On nephrology consultation, the impressions included 
questionable sepsis and end-stage renal disease.  The 
physician noted that potential sources of infection included 
the catheter for dialysis, decubitus ulcers, and the 
possibility of a urinary tract infection.

The discharge summary indicates that the veteran had 
presented with multi-organ system dysfunction, including 
multi-infarct dementia and end-stage renal disease secondary 
to diabetes mellitus, chronic obstructive pulmonary disease, 
and malnutrition.  He also presented with sepsis.  The 
physician noted that the veteran had been hemodialysis 
dependent, and that his hospital course had been complicated 
by cardiopulmonary arrest.  The veteran suffered a 
substantially large hypoxic brain injury.  His family decided 
to withdraw care and continue comfort measures.  The veteran 
subsequently died.

In a May 2004 statement, the appellant asserted that 
negligent treatment at the Dallas VAMC hastened the veteran's 
death.  She indicated that he had fallen out of bed twice and 
became disoriented thereafter.  She stated that she witnessed 
blood loss during the veteran's initial dialysis.
The appellant and her son testified at the RO before a 
decision review officer in February 2005.  She maintained 
that the veteran had been shot up in the war and that many of 
his problems came from his injuries.  Her son testified that 
one of the veteran's doctors had told them that the gunshot 
wounds caused nerve damage and had caused the veteran's blood 
to be poisoned.  He related that the contamination in the 
veteran's blood had caused problems with his kidneys and 
heart.  The appellant stated that the first time dialysis was 
carried out at the Dallas VAMC, the veteran lost a lot of 
blood.  She also stated that at the private hospital, the 
veteran was allowed to fall out of a wheelchair and that he 
got a bump on his head.  The appellant and her son alleged 
that the veteran had been neglected at the nursing home and 
the VA medical centers.

An opinion regarding the cause of the veteran's death was 
rendered in February 2005 by a VA physician.  The physician 
noted that the veteran was service connected for gun shot 
wounds, duodenal ulcer, dysthymia and malaria.  He indicated 
that he had reviewed the extensive record and that the 
veteran had a multiplicity of severe medical problems to 
include hypertension, diabetes, ischemic valvular heart 
disease, cerebrovascular disease, multi-infarct dementia, and 
end-stage renal disease requiring hemodialysis.  He noted 
that the veteran's renal failure was assessed to be a result 
of the chronic hypertension and hypertensive diabetic 
nephrosclerosis, and that his death came as the culmination 
of multi-system failure in the face of sepsis and uremia.  He 
opined that it was less likely that not that any of the 
veteran's service-connected conditions were of any material 
or substantial contribution to his death.  He indicated that 
there was no medical evidence in the record of a link, or any 
reasonable presumption of a link, between the gunshot 
injuries, duodenal ulcer, dysthymia, or the remote malaria 
and the multiple severe medical diseases experienced by the 
veteran and were responsible for his death.

In a May 2005 addendum, the VA physician indicated that he 
had been requested to make clarification of his opinion 
relative to the contribution of diabetes mellitus to the 
veteran's end stage renal disease.  He noted that he had 
again reviewed the records and that the veteran's end-stage 
renal disease had been manifested in the late 1990s, was 
progressive, and was due to hypertensive nephrosclerosis.  He 
pointed out that the hyperglycemia did not become manifest 
until April 2003, long after the renal failure had been well 
established and chronic.  He concluded that, therefore, the 
diabetes was not a factor in the development of end-stage 
renal disease in the veteran.

Analysis of §1151 Claim

Under the applicable law, when a veteran suffers additional 
disability or death as the result of VA surgical treatment, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2007).  For claims filed on or after October 1, 1997, the 
appellant must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151 (West 2002).

Compensation will not be payable for the continuance or 
natural progress of diseases for which the hospitalization or 
treatment was authorized.  38 C.F.R. § 3.358(b)(2) (2007).  
Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  38 C.F.R. § 3.358(c)(3)(2007).

The claimant must show additional disability that is actually 
the result of disease or injury, or an aggravation of an 
existing disease or injury, suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

The appellant essentially argues that the veteran was 
neglected in the course of VA treatment during his terminal 
illness.  While the Board has considered the appellant's 
statements and those of her son, they are not, as laypersons, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Having carefully considered the evidence pertaining to the 
appellant's claim, the Board concludes that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151.  There is no indication that the veteran's death 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of VA 
treatment.  Simply put, the appellant has submitted no 
competent evidence which tends to substantiate her 
contentions that the veteran suffered additional disability 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment to the veteran.  
In regard to the specific allegations that he had fallen and 
had been covered in blood, there is nothing in the record 
that establishes that death had any relationship to the 
claimed events.  

In the absence of competent evidence which demonstrates death 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment or 
an event not reasonably foreseeable, the Board concludes that 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Accordingly, the 
claim is denied.


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


